Order filed September 25, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00631-CV
                                   ____________

            THE TEXAS WORKFORCE COMMISSION, Appellant

                                         V.

          THE HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-34688

                                    ORDER

        This is an appeal from a judgment signed May 5, 2014. Appellant filed a
timely motion for new trial. The notice of appeal was due August 4, 2014. See Tex.
R. App. P. 26.1(a)(1). Appellant filed its notice of appeal one day late on August 5,
2014.
        A motion for extension of time is “necessarily implied” when the perfecting
instrument is filed within fifteen days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file
the notice of appeal. While an extension may be implied, appellant is still obligated
to come forward with a reasonable explanation to support the late filing. See Miller
v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal within 10 days of the date of this order. See Tex. R. App.
P. 26.3; 10.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.



                                    PER CURIAM